        Case 1:19-cv-05434-VM-RWL Document 402 Filed 01/28/20 Page 1 of 29
                                                                                                                            Gibson, Dunn & Crutcher LLP
GIBSON DUNN                                            L'SDC SDNY
                                                                                                                            1050 Connecticut Avenue, N.W.
                                                       DOCUMENT                                                             Washington, DC 20036-5306
                                                                                                                            Tel 202.955.8500
                                                       EL ECTRONICALLY FILED                                                www.gibsondunn.com

                                                       DOC #:      1..
                                                      DATE FILED: rrz_
                                                                       ~         ,                                          Richard G. Parker
                                                                                                                            Direct: +1 202.955.8503
  January 27, 2020                                                                                                          Fax: +1 202.530.9518
                                                                                                                            RParker@gibsondunn.com




  The Honorable Victor Marrero
  Daniel Patrick Moynihan
  United States Courthouse
  500 Pearl Street,
  New York, NY 1007-1312

  Re:     Notice oflntent to Request Redactions, State o(New York, et al. v. Deutsche Telekom
          AG. et al., No. 1:19-cv-05434-VM-RWL (S .D.N.Y.)

  Dear Judge Marrero,

          On behalf of all Defendants, we respectfully submit the attached transcript, which
  includes proposed redactions to the confidential portion of Charles Ergen' s testimony,
  December 18, 2019. For the reasons stated on the record, these redactions are necessary to
  protect non-party DISH Network's confidential information regarding its financial model and
  certain strategic partnership discussions. See Dkt. 350 (December 15, 2019 letter from P .
  Michalopoulos); Tr. 1554-1560. Defendants have consulted with counsel for DISH and with
  Plaintiffs, and they concur with the proposed redactions.




         Beijing· Brussels • Century City• Dallas• Denver • Dubai • Frankfurt• Hong Kong • Houston • London • Los Angeles • Munich
                   New York • Orange County • Palo Alto • Paris • San Francisco • Silo Paulo • Singapore • Wash ington, D.C,
       Case 1:19-cv-05434-VM-RWL Document 402 Filed 01/28/20 Page 2 of 29
                                                                                                                    1650




  2                                      TI;IE COURT:     Bear in mi.nd, that. we have sha.rp time

  3.     constraints.
         .;:,'"    . ·-          .   .
                                               .I indi9at~d that. eacp. sf.de would,. have ·1 5 minutes;

  4      rqughly, s9 Jet:.' s ;:;~e iJ y:gu ,cqµ).d "ptay w,i.f:l'lin t ,h p.t t~me frame.

  s      Pqssibly t:he mqs~ ·expeditious way of doip.g thf,s would b.e for,

         if possib1$, the ~1tness· to make a parxative of ~hatever it :i,s
  7

  8

  9      pensit,i ve matte;r-s just it flag it, and at that point, after we

10       have a reco:r::d, the· parties .can go back and try to redact.

11                CHARLES                ERGAN,

12                         11§.ving be~n previoµs~y sworn, testified as fo l lows:

13       DIRECT EXAMINATION

14       BY MR. PARKER:

' 15     Q.               I put in front of the witness 7199.                          Sir, can you identify

16       this document?

17                                       We have two      topiCs    this mo-rrfirigr    your      Hohor, one   is   a

18       business plan and the second 'is some strategic . partnership that

19       we need to ta11f about.

 20                                      Sir, can you identify this dob.imen:t, sir?         Jc



 21      A.               This is· a preliminary rnodel                   of DISH' s 5.G business       plan.

 22       Q.              Arid have          you personally been invdlved in preparing this?
23       A.               I have.

         ;Q .             Who ~lse i 's , .invob.red in preparing this?
         A.               Mr'\       Cµllen, ou:r deye19pment team a.qq. ou,r f,i.nancial team,


                                                  SOUTHERN Dl:S'.J.'R,ICT REPOR,'.r:ERS ,.    P. C.
                                                            ,(212:) 8Q5-,.Q300
         Case 1:19-cv-05434-VM-RWL Document 402 Filed 01/28/20 Page 3 of 29                        1651
                                             Ergan    ~   Direct

     1     and then other ;,parts of ou,:i:: 1:>~:sd.;;riess,,,, o,tffer.e I1t, fi).nctiop:s, be

     2     it our IT business or ,sJiles .and ,ma~ke-t;:ing teams .

     3     q.    I want to J;?Oint out --'- has this been presented to the .board

     4     of dir:ectors?

     5     A.    This has been.

     6     Q.    Are you periodically presenting business p;t.an iterations to

     7     the bo,a rd?

     8     A.    We have.     As we learn more information, as we hg.ve go11e

     9     ,through the RFP prod:?ss and as we talk to vendors and talk to

    10     partners, this model, evolves.             Its lat:est iteration is probal;>ly

    11     about 30 days ago, and it's a little different than this, and

    12     it will probably evolve a little more, but it's pretty close.

    13     9.    You t 'a lk ,a bout the end of period subscribers.               Could you

    14     describe what that line item is?                I'm on page 3, the vecy top

    15     line item, s1.r.

    16     A.    Maybe I can take the judge's sti,ggestion ,and 'kind of .g ive

    i7     you   a narrative.

    18     Q.    That's a Iot better.

    19     A.    If we went to 3, it ' basically shows we could take the 9

    20     miIJion sub.s cribers and grow the business.                 And. in   fact, in the
    21

    22     .t :hen gpes up frorµ there~        That' :s the f .':Lrst thing.

    23                 The second j:hing t:.ha.t I think i$ irµpo;rtant ,about the

    24     model is you look at the ~PU and l'lpw muob: the. pustqi:ner pays to
,   25     ~s, and yoµ see in the model thqt that comes, in materially
r




                               SOUTHERN DISTRICT REPORTER$, P.C.
                                         {212) 80!:>-0300
       Case 1:19-cv-05434-VM-RWL Document 402 Filed 01/28/20 Page 4 of 29                      1652
                                           Erg~n   .7" ·   Dip ec1:

         iow$r than      where   the incP.mbents are tod'ay.            iJ;'he incumben.t s

  2      ·tpclay' are in the 42 t ;p $48 range, t):lis 9-ctually over t.inte drops

         bilow -      i .n ternt~ of what the ~verage customer pays in te:r:ms

  4      ,9f a proce$s.      It shows both .post-P?-id a_n d prepaici, so we rneet

  5      the .jus't ice. Department gµidelines on t:he p,c;>st-paid ~               Tpose:

  6      actually end. up bE:;ing some of our most profit,i;iple subscribe:i;-s.

  7                 It takes into ·c9nsider~tion -"" I thip:k some of the

  8      c;lssumpt;ions are important because every rn.od~l -- in eve,ry rn9de·l

  9.     you have assumptions aboµt wh_a t you think i ·s goin.g to ha,pper;i.,

10       so the underlyi:µg base you make a ¢teterminatiori whether those

1.1      are credibl.e or not.         So Jt does assume that we' 11 have

.12      mar~eting partner:ships with people other than DISH, it does

13       a,ssume that we don '.t have. any constraints on the number :of

14       people tha,t we can put on the system, on tl1e T-Mobile network,

15       it does assume that we're. able to adopt eSIM technology and

         utilize that in a competitive way, tit does assume that we are

17       able to bundle other things be.sides jffst the .w ireless business.

18       Those are the main ones.

19                  It does ·assume :in this model 'if -the merger closed

20       .:January 1st, I think that,' s probably ..:.- since that maybe

'.21     perhaps is not realistic today, everything -in tliis model would

22       shift.    If the 'merger closed March 1st, it would shift. two.

23       months.    so   when    you   look at the annual,            you   have to kind 6'f

24       mentaliy   add two months to· this.

'25                 So that• s tlie gist of the, model.                 But basiyally the


                             SQPTHE:RN D~STRIGT REPORTERS, ;P,C.
                                           (212) 805-03-00
                 Case 1:19-cv-05434-VM-RWL Document 402 Filed 01/28/20 Page 5 of 29             16.5 3
                   JCITS.TA:1                          Ergari ·- Qirec't

            1      big: picture snows we could.be t:ompeJ::itive and grow tne }?usiness

            2      ·and show we could be very I?rcfitabTe a,nd c;:lbes generate profits

            3      'and cash     tlow   that continues to bul.id oµr ·busin,ess.

            4      .Q .    :Two quick <;IUe.s:tions.    Qn :page 3f t;he top entry; :that is

            5      ypur projected sub13criber g:towJ:h f :r:.om

            6

            7      ,Q.     Ex9use me,                  , these ar,i: all in millions.

            8      A.      So to put in perspective, the first . year we expect to go

            9      from Q miJlion              first twe1,.ve months is what 1 should say, go

           10      'f rqm 9 mi).lion                       supscribep3, and then ul timqtely

           .11     by tbe en,d of 2025 we exp·e ct t:o get                     s:µb13cribers.   So

           12      that• s a little larger than Sp~ipt:l an,d . tq.c:1t' s just prepaid and

           13      post-paid, so that isn't the \'.{Qpl~s,iale customers.

           ·14    . Q .•   Xhen average AR.PU, is 'tl;lat; 'dollars per sub per montp?

           1$      Ji,..   Yes, and that show.s a ;,l ittle less -'- i t shows -           on

           16      average in 20.~0 and ends up bein_g arounclllllll -- going down over

           17       t:irqe to aboµt     1111     And i ti s important >realize it's not just

           18       the ~I?lh not,· only is the ,customer going- to ,.g et a lower price,

           19      but they will get more features and more capacity.                 As you

           zo       improve the network there's more features that the customer

           21      ~ill get basically at no extra charge .

           22~                   THE CDURT,:      How does your ARPU compare 'to Sprint Is

           23       current?

           24                    THE WITNESS:       Let me coinr>are to Boost, their prepaid

           25'      business.       Their ARPU today is a little ove~              tpe J.ast
',,.,_,.


                                         SOUTHERN DISTRICT R,E:POR,.TE:RS, P.C .
                                                       (212) 805-0300
                    Case 1:19-cv-05434-VM-RWL Document 402 Filed 01/28/20 Page 6 of 29
                      oCI.TSTAl                        Ergan - Direct


 J:°'          1
               ,2     t::han whp.t ~h_e y ch_a rge toq.ay.      J',ltot op1y will    it   };)e less price,

               3      but   obviously they    will   have a better network, so they're

               4      getting 9-ctually a much better .network for less money, cllld the

               5      -     is less_.   bµ the other side of the scale, Verizon today is,

               6      propably in the $40 range.,            They have the best network, so they

               7      could charge a premium for it.

               8      Q.    Moving on to another topic,, have you ponsidered strategic

               9      partnerships in connection with the new enterprise- you're

              10      embarking on here?

              11      A.    We have., and I probably should -- first of all, for .a big

              12      picture perspective, we don't have evf!=rY skill set we need.

              13      When we built satellites, we needed. partners to help us out.

              14      We needed someone to build the ,satellite, we needed someone to

              15      launch the. satelLite.         In this case. i :n 'the 5G world, this is

              16      kirid of a rl'ew technology, there ar~ pieces that we ' '11 need help

              .17     ,w ith, arid in that· case :we need partners .

              18                  The only •S ensitive part is go.fng to lie ..:_              r   will put

              19      that in two buckets.        The fi:t's t bucket is rion-sensiti ve.               Let• s

              20      take a tower 'c ompany where we n{:i_ght:' -- you peed towers' ·y ou
              21      would do ah .arm's lengtb transaction, I w,ould pay you, the

              22      tower company, a lease and y,au would Qe happy to do business_

              23      with rne because it's in you:t financial best 1,nt~rests.                       I need

              24      that pci.rtnersh'.ip, lbosely     11
                                                             partner}3hip-.   11
                                                                                   Tha:t' s not ·s.e psi1:.ive

              25       information, so let's pµt t:tiat c;:1side, an¢! that could be_ in open_
        ...
~.


                                         SOUTHERN .I)lSTRICT REPORTERS,              P,. :C.
                                                       <~12J     8os-p30b ...
      Case 1:19-cv-05434-VM-RWL Document 402 Filed 01/28/20 Page 7 of 29                     1655,
        J:CITSTAl                         Ergan - Dl·r ect


 1      court if somebody wants to .ask .abou.t it.~

 2                  But th<;:! partnerships that :are sensi,t i ve are those

 3      peoJ?1 e. tH,it npt only are :t:rappy ·to do business •wi}h you l;,ecaus~

 4      it ·mfght   rn   y<5Ur finan9tal :l..nt~"re$t:1 pµt: st:r.;ategic,     In   s·ome.

 5

 6                                                                                  •
 7

 8
                                                                                     ••
 9

10
                                                                                        -
.11

12
        -
13

14

15
        -                                      -                               •


17

18

19



21
                                                                                   -
.22

23

24

25
        -                                              I
                             ,s o:ur~ERN D;:(STRIG,'.+ REP0RT,ERS,
                                           (212) 805-0300
                                                                     P • .c.
      Case 1:19-cv-05434-VM-RWL Document 402 Filed 01/28/20 Page 8 of 29           1656
        JCTTSTAl                     Ergan ..;. Direct-


 1

 2

 3

 4

 5

 6

 7

 8
                                                                           -
 9
                                                                               •
10

11

12

13

14
        -
16.

17
18

                                                                           •
20

21

22
                                                                           •
23
                                                                            •
24

25


                          SOUTHERN DISTRICT REPORTERS, P.C.
                            ,       {Q.12) 805-030.0
            Case 1:19-cv-05434-VM-RWL Document 402 Filed 01/28/20 Page 9 of 29               1657
               JCITSTAl                       Ergan. - Di.rect;::


     '.!-
     2

     3

     4

     5
                                                                                  -
     6

     7

     8
                                                                                 -
     9

    10

    11

    12

    13-
              -
    14

    15

    16
                                                                                 -     1111
    17

    18                    ,Now let ine. back u:p a little bit.          There's .different

    19        buckets of people interested in this.                 Let's talk about the

    20        cable industry.       We talked yesterday about the barrier to entry

    21        bein~ the' amount of spectrum that :you hav.e , and obviously DISH

    22        · iS 'well pdsi t:ione'd with sp'e ctrum with the potential optionality

    23        b,f 8:iO meg:ahertz   in   the futur:e.   The c:able .i.ndtistry today, the

    24        t:hree big_ player,s are in the      J:)us1.ness   w1 thin MVNO deals, but

    25.       pa:i:::ticularly in Comcast and Charter's case, it 1 'f3 just not a
I


                                 SQUTHE~ PI{3TRI(];T -~EfQRT,E RS, P • C:-
                                               (212) 805-0300
          Case 1:19-cv-05434-VM-RWL Document 402 Filed 01/28/20 Page 10 of 29
                                                                                   i658
                                            ,Er~an - Direct

             v.ery gOoa deal.      It• s a mirror image.    They sell on the Verizon
r    1

     2       network,,    they don' t have their own :cor:e or tlieir -own phone

     3       miml:5ers.    A:h.d tlhe deal is nOt - -- doesn rt help them be

     4       particularly competiffive,. let's' put, it that way.

     5

     6

     7
                                                                                   -
     8

     9

    10

    11

    12

    13
                                                                        -
    14
    15

    16
            -                                                          -
    17

    18

    19
            -             Ah¢{ I then would fast forward to what I call the web

             scale compani_e s-.    Because we'' ;re building the first network

    20:      tha,t's 1,00 'percent in the cloud, sqmething we call cl_oud

    21       nat-ive, an_d that's where all your procE:!ssing goes, that• s where

    22       youI,' ·brain is, th~t•s wllere the processing goes on .

    23

    24

    25
             -                   SOUTHERN DISTRICT REPORTERS, P.O.
                                            (212) 805-030p
           Case 1:19-cv-05434-VM-RWL Document 402 Filed 01/28/20 Page 11 of 29     16-5 9
              JCITSTAl.


     l

      2

     3




                                                                               -
      4

      5

      6

      7
             -
      8

      9

10

    ll

    12

    13
    ,1 4

    l-5
    16
0
    17

    18

    19

    20

    2-1

    22

    23

    24

    25


                               SOU'I'.HERN DISTR.I CT R$POR,:;C'ER$, P ,. C;
                                            {212) 805-0300
           Case 1:19-cv-05434-VM-RWL Document 402 Filed 01/28/20 Page 12 of 29      1660
              JCITS'.I'Ai                   Ergan - Di rect

     1

      2
      3

      4

      5
             -
      6

     7

      8

      9

    10
    11

    ,1 2
                                                                                -
    1,3

    14

    15

    16
              -
    lP
    18

    19

    20

    21

    22

    2·3

    24


u
'   25


                               $OPTHE%} .D IS'I,'RI~T RE)?OR':i;'ERS, P ..c .
                                           (212} '8QS:-J)300
                Case 1:19-cv-05434-VM-RWL Document 402 Filed 01/28/20 Page 13 of 29                  1661
                   JGirSTAl                       Ergan - Direct,

            1

            2                  The next big buc ket I call the enterprise strategic
                                                  0




            3      partners.     so   the:re are tqree compctmies in the United States

            4      todi;iy theft every E;ort1.1µ:e 5.00 9ornp~y deals with.            Usually one

            5      ·qr twp pf these qpg:ipagies you .w ;ill deal w;it;h, bµt everybody

            6      (ie_als, wi,th at. least one. of those companies, and

            7

            8

            9
                  -                           -                                          -
           10                                                'You will hear buzz words,

           11      "containers, '1 "kubernetes •.1 , . it just' mea.ns it's a bunch of

           12      software.     And all of their customers us.e these kubernetes in

           13      their business, and they all would like to have access to a

           14      private netwdrk wliere they have a network where there's a

           15      wireles:s network conriecti vi ty they could use themselves.

           16                  Let me give you ,real world example.             If yot{' :te   an
           17      autc#notive plant and maki ng cats in North Carolina, you• re

           18      Q:O'ing to have some robotics in that. plant, and those robotics

           19      ne.e d -- today tho·se robots can't move, there's a big cable on

           20      every robot.       Modem techriolo£JY, what you start to see in Chiria.

           21      is those robots move, because they're connected wirelessly, but

           22      you need a ne.t ,work tQ do tl\at.          Yoµ need, a . lot o.f capacity.       So

           23      ·t hey want a :pri va.t:e network to be •al;.>1e, ,to share in their

           24      f'act,ory proq1,19tion they· cart ];lc:1ve w:i,rel~ss :r.:pl0otics; they can

           25      have safety for the work~r::s so ihey know wh~.r e the wo.:r:k~rs ar.e ,
""'--.,;




                                       SO.P'.l'HERN DISTRICT REPORTERS,      P. G,,.
                                                      dhf ) ·a.05.,...p300
      Case 1:19-cv-05434-VM-RWL Document 402 Filed 01/28/20 Page 14 of 29                   1662
         ,JCITSTAl                         Ergan - D:i,rect


 1       they want to know the temperature, ,,if there' s gas, ij: there' s

 2       gases, if there• s somet_h ,ing that -- they WaI)t seqrri ty, s9 they

 3       'w aht 't 'heir cd:i;nmuni9ationp: a.pd their phones to be secure, so

         't hey wouidn' t want me };,ringing ,,.- like in this courtllbuse, they

 .5      wou_ldn •-t - wE+nt_ me b:i;::1._n,g1-ng my ph,one :i.n; }:hey -would wq;nt a ,phoqe

 6       that_ was secu:i:-e, .Ji9 -cpdeg to t:heir fa,.ct:ory~        T:tlen tl,le

 7       aµtomobile, they want to have conne9tiyity to the at1tomol:>ile

 8       that they produce, and the insurance cq~any wants to know how

 9       fast you drive, did you drive sober, does yoµr e,n gine need

10       ;r:epair, is your_ oil ·o kay.      So they want to 'be able to connect

11       tp the car on9e it l _e aves _b he ·_f,actE>py -and goes to the dealer,

12       .and then they •.wa:r:it t _o J:cnow when it' s sold and llow it perfor:m$

13       so they 9ould make th,e, product better.              They also want to

14       upgrad~ the phone -.       Tesla 9-oes this -today.        But they want to

15       upgr;ade the pl:lone through software, so a very simple example is

         t-heywant: to download Christmas music at Christmas to your -car,

1'7      and when- Christmas is over and it,•·s Valentine• s Day, they want

18       to send you something about Valenta.:ne ' _s Day.             So these are

19       things that the car companies want to do.

20                   THE COURT:      The police want to know where certain

21,      ·people are .

22                   THE WITNESS:       They   deffnftely want to do that.

23       Q.

24

25


                             SOUTHE~ o'rsTRICT REPORTERS, p. C
                                           {212). 805-0300
                                                                                      -
         Case 1:19-cv-05434-VM-RWL Document 402 Filed 01/28/20 Page 15 of 29          1663,
            rrCITSTAl                        Ergan - Direct

     1
f
     2
     3

     4

     5

     6

     7

     8
                                                                       -            l
     ~
                                                                                •
    10

    11

    12
           -                   I
    13                  But with the announcement of this transaction,

    14      everyone understands~ A, a lot .of what .we were talking about a

    15      year or two ago, and they see the path now to a modern

    16      archiA:ecture and they see something godd :f or their '.c bmpany.

    17      And there'' .s . two mbtivatd.orl's, really two. motivations with

    18      business CEOs     •greed~ ve~ power.ful, and fear, bu.t :fear is just

    19      as powerful.     And    so   the fear of being left . out of where this

    20      :industry   is going is -- their boards h~ve tqlci t .hem th~y need a
    21      5G strategy, and they don't want to be left out.           And they're

    2~      not .·a s intere.sted        it's not that they can coi,llpn•b buy from

    23      t _h e incurnl::>ents er do a deal , and tl:ley will qo c}~als with them,

    24      I think more on the antt I s J,ength side,. put t:;h~y Jion; t wanJ: tl}_e

    25      qld 9 rchitecture, they wa;nt tp go where the bup:ines~ is going.


                              $0PTHERN DI~TRICT REPORTERS, ·p .,c.
                                             (212) ·805-0300
          Case 1:19-cv-05434-VM-RWL Document 402 Filed 01/28/20 Page 16 of 29
                                                                                              1664
             JCITSTAl                              Ergan - Direct

      1      Th_e y clon' t want to start with where it was, ,at least this
""
      2      ;gt=neratiqn .of leaders-.        So that's -- I don ~.t kno.w if I :covered

      3      that well. enough.

      4                  THE COURT:        Mr. Parker, do -You have any other

      ~      gues ti ons'.?

      6                  MR. PARKER:        I don't have any other. questions.

      7                  'THE 'COURT:      Let me turn to Ms. Bli;z;,z ~rd.

      8                  MS .. BLIZZARD:       Thank you.       A couple of preliminary

      9      matters.         So we know what was :covered, i3-.nc1 tp.ere' s another DISH

     10      witness, ·we'll try' to cove:r;: everytl).ing that coµld potentially

     11      be covered now, and I may ask my co:I.league, Ms. Boyce, who will

     12      :be handlii1!;t tlie second witness, Mr. Cullen, to al:so ask a few

     13      questions·, . with your permission here?

     14                  THE COURT:        Oka~.

     15                  MS. BLIZZARD:         Do you want:. 'to &'pk .a nother clarifying

     16      question?

     17                  MS. BOYCE":       Yes ,     'm plar,ining to spe:a k to Mr. Cullen

     18      .brlefly about this.· business model as well and hoping to put it

     19      oh   the confidential screen but thep as],< s,ome question~ in the

     20      abstract a)Jout       th~   'length    of time t:r,iat it might take to get to
     21      the ..levels o·f gre>Wth that: this chart displays, because

     22      Opvioi1$1Y :under tJ;re. law t~e t:imelir;i,ess of ·the entry 'of the

     23      fom;:-th competitor is rel_evant.             And I wanted to make sure that

     24      ypu,r Honqr woulcl npt unq~i;§tand ques ti'o ns in the abstract

     25      aboµt, for example( whether it would take more than two to


                                   SOUTHERN    DISTRICT ·R~.PORTERS, I?. C.
                                                   (212)   805,-0300
     Case 1:19-cv-05434-VM-RWL Document 402 Filed 01/28/20 Page 17 of 29              1665
        ;JCITSTAl                          Ergan - CrbS'S


 1      t :hree years tq achieve this level of ,g row,th would be highly

 2      CqpfidenJ:ial so long as I stay .away of the speciiics             of ·t he
        p,a.rtic:uli:lr p~ap ,.

 4                    ~ ' MICHALOPOULOS:        So lo~g ,as the ;it's ,i n the

 5      a _b s_tract, that ' s acceptable to us .

 6                    THE COURT:    Thank you.

 7      §l~.OSS-E,x.AMINATION

 8      BY .~$ . BLIZZARD:

 9      Q.   Turning back to your business           plan just for a few .m inutes
10      so the line under revenues that say$ dollars per sub per month,

11      page 3 of 2'4, the line that says do1lar.s per sub pe;r m9nth,

12      your counsel referrE?d to that as t:)1e ,,f\RPU lir:1e, I wapted to

13      clarify you were. using ARPU, that's the l;i.ne I woul.sl ~be

14     .Pointing, to the first number i ~

15      A.   Yes, dollars per sub per month J. would say is the ARPU

16      Line.

17      q.   !f the merger doesn't cl9S;e l,aj:er; all these numbers would

18      shift over say t-w:o       or   three· month$., a,r+d 'what really this

19      indicates is the first calendar year of operations, or 2020

20      would be the first calenqar year?

21      A.    Yes .

22      Q.    Okay.     :You :rnaqe 'a comment ,;you §>aid that the Boost

23      subs.c ribers were going to be on a better network when. they came

24      ,ov:er when they were .d ivested to DISH.            Do you recall that?

25      A!    I said a general statement, yes.


                              SOUTHERN DISTRICT REPORTERS, R. C_,
                                           \212) 8054 0300
      Case 1:19-cv-05434-VM-RWL Document 402 Filed 01/28/20 Page 18 of 29                    1666
         JCIT$TA1                       Ergan - Cross

 1       Q~   Bllt a:r~ you aware tl:'rat Sprint today has a roaming agreement

 2      with 'I'.-Mqbil~?' Are you aware of that?

 3       A.   ¥es.

 4       Q.   So t;:ll;e Bo9st C!.u stomers today are riding on the Sprint

5        µetwgrk am,'l p.aye T,-Mol,:>ile roaming available today , right?

         That:.'s true?

 7       A.   1 don't know the whole -- I don't know the details of that

 8       r9aming agreement today, but I . can tell you what our plans are,

 9       which is to any new customer, day one, we will provision on],y

10       on the T....;Mobile network.     So when I say Boost subscribers will

11       be on the T network, I'm referring to any new customer will be

12       on the T-Mobile netwo·r k.       The current 9 milli on customers that

13       we have today, some of those customers have handsets today that

14       are compatible with ·T-Mobile that we can transition over in a

15       fairly short period o'f time to T-Mohile.                    Let's .call that a

16

17

18

19

20

21

22,                  l,ilid then the rest, tl1ey will have to stay tn t;:he

23       .pprint .networK ~     Those par,t
                                         ,.
                                            i cular phone's arE? not. capable of
                                              .·   .   .·   .   ··.    ''       .   '   ,




24       roami11g on th.e T-Mobile n~twork becau,s ~, they don't have t;:he

25       right. frequency, the right banqs in. t;he:rl]..              $0 two tirings will


                              SOUTHERN DISTRICT REPORTERS ., P.G~
                                         (212) 805-0300
          Case 1:19-cv-05434-VM-RWL Document 402 Filed 01/28/20 Page 19 of 29                    1667
             JQIT8TA1                       Ergan - Cross

     1       liappen with those qustomers, they may churn or we will upgrade

     2       them to hc~ndset~ in the futu;r-e that will work on the T-Mobile

     3       1:i:ebw.ork a;rid we i 11 pr;:ovision them on the T.. : M obile network.

     4       ,Q.   But my point was today those Boost the customers, the

     5                     that h,?LVE? compe1ti:1Jl e handsets, they're already

     6       roaming on t,o T-Mobile netwo.rk.           So for them it's not going to

     7       be a bett~r networ~ on day one, it will be the same network on

     $       d<;iy one, right?

     9       A.    ~o, t,h,at's not my understanding.          It actually will be.

    10       !!:yen the pprint network, they work -- they g6 first t6 the

    11       {3print network and they only roam on T-Mbbile when the Sprint
    ,12      network is not available.         So this is my opinion ,a nd thin;9's

    1.3      •that I have read about, so I'm not going to -- the T-Mobile

    14       network, as an example, because they don't 'have a low band
                                                /


    15       spectrum other than CDMA Voice, it doesn't penetrate the wails.

    16       As a gross generalization, my Sprint phone wouldn't work as

    17       well as •my T-Mobile phone would work.                 So ·c ustomers,, when they

    18       go in a building, this doesii' t work .a s wei'l as T-Mobile be.cause
    19       they have low band spectrum. which will go tb;rough the walls.

    20       So- we are likely t6 transition those customers over t;o the

    21       T-Mobile network even thm1gh we get the Spi;-int ,-- we can st;ay

    22       in the S,t>riht rietwdr~, we have J:he abilit:y t9 d.o th~t~ ang "'7e
    23       Q'et a -- the Sprint network, we have a                            clis_c ount to
    24       stay "on that network, l;:>µt oµr init;Lal eval.µat&or;t is

    25       notwithptartding th                       discount, it.' s still better to
u
                                 SQU'J'.HERN DISTRICT REPORTERS, p.,c.
                                            ·" (~12)   805-0'.300
             Case 1:19-cv-05434-VM-RWL Document 402 Filed 01/28/20 Page 20 of 29                1668
                ,JCITSTAl                               Ergan - Cross:


 ;:
;t
        1        transition peopl~ to the T-Mobile network.

        2       Q..;:    r 'n the int$re§:j: p of time, a lot o--f which is also probably
                                            0




        3:      npt cqnfi.dent_i?l+J ; ;t 'will move on bo the strategic partnerships.

       4                        Are any of ,t hese agreements with all these

       5        partnerships s~gnep?

        6       .!',,.   Np•

       7        Q .,     Y,0p said, l''.}=,et;:erd?:Y in open court that you were discussing

       8        ,the };1-19'1!,l y confident letters and discussing how to move those

       9        to commitments would actually cost money, do you remember that?

      10        A,.      Yes.

      11        Q.       And yoµ said:      ,T f I knew that this trial -- if I knew the

      :12       qecis'ion on this trial, and it was a fa::vorable .c iecis·ion to the

      L3        merger, we certain1;y would be willing to do that, to spend

      14        money, but I wouldn't go risk that kind of money becaus-e I

      1,5       think there's real issues with this .case.

      16                        Do you recall that?

      17        A.       Yes.

      18        Q.       S'o are all these s -trategic partnerships in the same bucket I

      19        that you won't be signing any of them until after then::;!' s a

      20        decision on this case?

      21        A.       That's ,c orrect, .because th~y don't -- tp,ey want .t:o know

      22        what -- they want         to .know      who to partner with, and OISI-I- is a

      23        :materially different company with this tran?acti_o n and they are

      24        a materially different ·company withoyt this trans_a ct;.Jon.

      25        Q.       And you wer~ discussing @nte;rp~ise .~trategic partnerships,


                                      SOUTHERN DISTRICT , RE-PORT·ERS I    p. c.
                                       , , "' .,, ,,,   ,(212) ~05-Q30Q
         Case 1:19-cv-05434-VM-RWL Document 402 Filed 01/28/20 Page 21 of 29
            .JCITSTAl                                  Ergcp1 - C:r:-qss

     1      arid the types of acces·s to pri vat;:'e Jl,f:tw~::>I::J<s that they would
F    2      ::w ant to have that DISH might be willing .t o provide.                                       :o·o you

     3      ':i:iJ~ca:11 that?.
     4      A.    Yes.

     5      q.    T.o clarify, that doesn "t ir1_v olve retail inobile wireless"

     6      right; those are not sales to consumers by definition?

     7      A.    They a:r:e bu.t it:' s indirect,}               So if you went to General
                                                                  ji,,   y~·., , .,   ·,,,




     8      ,Electric anp yo'l:l     gig,   a private network ,for General Electric, we

     9      would do that uno.er the condition that their General Electric

    10      employees, pf which they have hundreds of thousands, would get

    11      ac<;:ess to our mop}le phones.                     And the reason that General

    12      Electric would w,;i:nt::;; :t::_9     40    that is because they have a secure

    i3      connect;Lon, they haye .a General Electric app and they have a

    14      secu:r;e connectio!f to their customers, so they could talk to

    15      thei;nse:).ves in a different way.                   So I'm not going to say you're

    16      .not going to get eyery GE employee 'iri that case, ·but you have

    17      an i .n direct .p enefit there, and it's                                  a      really low Cost marketing

    18      strategy to get ·customers.                   Wa-1-Mart has 1.3 millfo:ti employees.
    19      'J!hey deal with Wal-Mart.                  We will get a fai·r number -of those

    20      employees on that network.

    21      Q.    But those contracts are ·controlled, administered through

    22      the enterprise.          'I ri o.ther words,            there• s not going t:o be. a
    23      store on the street next to the Verizon store when: .a consumer

    24      walks in to get a DISH General Motors or Wal-Mart stratt:!gi<:
    25      partnership phone, these are going to be administ~red ~hrough


                                  SQUTlfERN DISTRICT R~:E'ORTERS, P.G:
                                   ' ,,     ...        (212)    so's~6:ioo                      ...
          Case 1:19-cv-05434-VM-RWL Document 402 Filed 01/28/20 Page 22 of 29              1670
             QCIT$TA1                           Ergan - Cross


     1       the enterprise, rJght?

     2       A~    In i;nany cases,      l.ike in General Electric, they -would

     3       prol:tably wall( int,q tJ1eir office and get the phone there instead
     4       ot going to take $tore.           Actua11¥ it would probably a better

     5       experience.       And, 9-t Wal-Mart, there they have stores, it might

     6       b,e. a different si~uation, but they wouldn't be walking into .a

     7       'Boost store on tl)e corner to get it I think is your pq:i.nt, and

     8       t:hink I thin.k that's probably true.

     9       Q.    A couple more questions..         These are materials that your

    10       counsel hqs marked as highly cortfide:rit1al from your depositiqn,

    11       ·a pd I want to ·c onfirm a couple o'f quick stat·e ments w:ilth you.

    12                    So I asked yo'u at your deposition regard1ng .documents

    13       tj;la1: discussed with                       you co:uld get to

    14      ,pops, meaning population coverage, an:d I asked you:                 Do you

    15

    16'      could ·g et to                         , and   ¥OU.   S9,id yes ..

    17'      A.    Yes.

    18       Q..   ts. that still correct?

    19       A.    Yes.

    20                    MR. PARKER:        Your Honor, could we have counsel

    21       identify the page and line m.1nµ)er?

    2'2                   MS. BLIZZARD:        Absolutt=Jy, .page 32 pf the qe,position,

    23       startin$J ~..iith l .ine 2, a couple of q1,1estions maybe running to

    24       lihe 21.

/
    25                    :t1R.. PARKER:     Thank you.


                                 SOUTHERN DISTRICT REPORTERS, P.C.
                                    &.   • (212 > 805-}l3QO
        Case 1:19-cv-05434-VM-RWL Document 402 Filed 01/28/20 Page 23 of 29                                                                  1.671



   1

   2                                                                         :y 0ur qepos.it:3..pn    y,1e   discussed the          s'tatu:s :Of
                     n •Oi/'U'•t ....................., ...... ,.,,       y,7:Lth '1;',--:Mobi1,e about the· ·60:0 .megahertz

   4                                                       {?

   5

   6                              ]1£,:;           Bt:t:ZZMIJ::                      ~d for counsel,. i S ' record, it            ;s tarts
  7        p€J,ge 2'3-~, T~n!=                             ~.4 , 9-119-             runs. t9 p~ge 21'2,,, line 2.4 .

   8.      Q.      A;n~        :a.t tJ+clP                      t .J:me let :rpe eXt)lain a ,;tit:tle bit!. because the

   9                                                                                   thes.e, s6 tihe .p t;qposed f fria'l

:1.0.

11         DIBH' s spectrum ka,.c k bo 1''--Mobile in :the 600 megahertz range.,

12

f3         A..•    'rl:gi'.bf•s C,9:rAec t \.
i4         Q.      ,~¢!. yqµ g9-y~ <begun t:hose <alscus§ions                                                 :with   T-Mol:::>:i:.lg?,

                            }:laye •'liad. di 9 cussions witlt T-M<3bile.

           Q ·;,   .~q w:heD .we g;poke at <the :dep'os:i tibti, you sa'id tha;t
           ir1ftia;l,1y thei;1: bid and dur B~f,f 'were far a.pc3,rt:~ Op you retail
           that.

                   iI did, and <they 's till are ..

2d                 That was                        my quest:i.on.                       And   ;:you saµ.,d triat fn(;:ir :bi,cl waf3 more
21         in th~ ran~€!                                                                 , whe;(e   we   J1aJl :in the first;, Y§arallll
'. 22      -                  ·         Do          you recall that?
23         A.           'd o.

24         '. Q.   'Have the, discussions p:rp.g:r::~s~,~9- .a t. al,l si.p.ce' that time?

           A.      :. N,o.,          In faot we 'have had no' t1.1r:l).1.e;- qiscusP,:Lon~. Since the

                                                           '$0T:JTHEEN              ,:D l$TRitp REPOR'J:'ERS; P. C •
                                                                      ,         ·      (212j ao:S.""0;30;0
            Case 1:19-cv-05434-VM-RWL Document 402 Filed 01/28/20 Page 24 of 29
               JCITSTA.1                      'E rgan - Crass


       l       deposit:ion.

      2       Q.      And you also mentioned that t:here was -- part of a dispute

               wi£s, not only the mqney, but the am91;JJ1t of time for the :tease,


                                                                                -
       3

       4

       5      -       - :i.s that still, correct?

       6

       7

       8

       9

      10       Q •.   And then the ~hird issue related to the 600 megahertz

      li       negotiations was a difference in geographic mar,kets, that

      12

      1:3

      i4       ;A;    Yqur ana:1ysi$' of that is correcit, and 'it's ~ftill 'ari is!::foe.

      15       Q.     You men_t,ioned at your deposition that you had gotten an

      16       uppate from Spr:-int on the specific Boost financials.            Do you

      17       recall that'::

      1_8      A.     Y~s,

      19       Q.     A,nd you had stated at the t:Lme that the ,p'e rfo:r:mance had

      2Q       peeri less thp.n .e xpected.     Do you recall that?

      21       A.     Yes.

      22       Q.     ls that still yotir i.'.mderstariding?

      23       A,.    :Yes.   I have the updated to Novembe_r , so Npyemb,e r    Wp.S   above

      24       expectation, but since 'the budget that t,hat they gave us until

      25          today is st.ill --it's very slight; but .it's 1:;,elow projeqtions.
f
\.,
                                   SOUTHERN D_IST-R ICT REJ?ORTERS ~ P. C.
                                               (212) 805-0300
      Case 1:19-cv-05434-VM-RWL Document 402 Filed 01/28/20 Page 25 of 29           1673
                                         Ergan - ·cros·s


 1

 2

 3
 4.

 ,5      Q.       We'!'.'~ those projections for subscribers or revenue or ,some

 9       other mea$u;:e?

 ?       -A. tl

 B

 9
         -
         hgve.
                       MS. BLIZZARD:    I think that's all the questions I

                     Do you have any other?

_l2                    MS. BOYCE:    Yeah, just a few if I maY,' _.

13       CROSS-EXAMINATION

14       BY MS. BOYCE: .
15       Q.       Mr. Ergan ! these various ·s trategic partnership p'o tent;i:al

16       discussions that we have discussed, those have all happened in

17       the last couple of months, cprrect?

18       A.       No, we have been talking to some _o f those companies, not

19       all, but s0me for several years as. we started planning our

20       build out in the first two phases; dn.e was th~ ·roT :rietwqr]s, anq

21        the second phase was always the 5G.           Having said that, I think

22        you're somewhat correct: in tr1e sense that when this deal was

23        announced that tha_t was a cqt,a lyst for C):Ur 5G I).etwork_ to be

24        build ;quicl<,er, an_d therefore a cat9-lyst- for them to engage in

          mo;r e serioµs anq timely ¢lisc;up_s io:ns.


                              SOJJTHERN DISTRICT REPORTERS, P.C.
                              . . ... . ., (i12) 805-0300
           Case 1:19-cv-05434-VM-RWL Document 402 Filed 01/28/20 Page 26 of 29              1674
              .:[CITSTAl                             Ergan - C:r::oss


      1       Q..    Sure.     So when we deposed you §nd Mr. Cullen, you didn't
-~
      2       bring up these Jr.l9I:'Et serious partnerships because they had not

      3

      4       A,,    That 's not true.          I di_;:;agr~e wi·th that, I guess l would

      5       s~y.     :It may be trµe, . I don't think it's true.

      6       Q.     So l,et's say, -f or e;xample, the partnership w i t ~ that

      7       yoµ me:i;ition~d,. w~t:h respect to pa:r::tnerin~ on your particular

      8       network, those           4l9,c µssion,!3   have progressed over the last couple

      9       pf months, correct?

     10       A..    They continue to progress.               .I got an email last night about

     11       furthering discussions.

     12       Q •.   And neither you nor Mr. CU:llen gave us spe'c ific details

     13       ab9µt those discussions at your deposition because they had not

     14       happened yet, correct?

     15       A.     That's not correct.             I don't know about Mr. Cullen's

     16       deposition, I have no knowledge of that, .but my recollection in

     17      'my depos-ition I was asked by Ms. Bli.z zard if we had talked to

     18      -               I believe I answered yes, and I believe there was
     19       something to the effect of how interested are they, and I said

     20       they're very interested, and then I don't believe I was asked .a

     21-      question .on the details of the discussions ,.

     22       Q.     Sure.    So   I

     23       A.     That's my recoii.ection.              I could be wrong.

     24       Q.     I'm making a Very small point; so I will get to that point.

     25       Many of these conversations happened after th~ point ?tt which


                                       S,Ol;JTf!ERN DIS.TRICT REPORTERS, P.C.
                                                     (212) . 805-,,·0300
       Case 1:19-cv-05434-VM-RWL Document 402 Filed 01/28/20 Page 27 of 29           1675
          JCITSTAl                        Ergan - Cross

  l       we would have received emails to look into them, correct?

  2       A.     Yes, I think there ,are -- lhe discussions are ongoing,

  3       particularly as we go through desi¢1 reviews,, and they are

  4       part -- ,for example, I will to your>point, -

  5                                                                   1 1111 -
  6

  7

  8       Q.     One of the conversations that      we   do know· about and have

  9       been able to depose folks about                        You're aware of

10        that, correct?

11        A.     I'm ndt.

12        Q.     Well, I will represent to you now that we have spoken to

13       i.-lllllllland were able to depose -              and   my understanding
14        from that deposition is that
-1 5

'1 6

17
18
         -A.

          Q.
                 I donJt )<nowt.hat.

                 You haven! t been pr,ivy to any O'f th~ conver~_a t.ions?
19        A.     Not on that stibject.

20        Q.     And with .re.s pect to

21        A~     I have hot.

22        Q.     ~ut youruncl.er~tanding

2.3       A.     W i t ~ I have not:,s

24        Q •·   13ut your µnd~r~tanding woµld he. t}j.c1;.t you cannott in ft:iQt
2 .5


                               SOUTHERN DISTRICT REPORTERS,
                                         (212 > :ans,_,0'30_0
                                                                  -
                                                                  P·. C.
    l
        Case 1:19-cv-05434-VM-RWL Document 402 Filed 01/28/20 Page 28 of 29
           JCr.PS'DAl


           A.
                                                  Ergan - C:ioss                                      -
    2

    3
          •
    4
          --
    7
          •

10
    8

    9
          -
11

12

13

14

15
          -                                                                                  -
i6
17
18                                                                                           -
19
20

21
          -minutes over.         Anything i3lse'?
                                                                          , we're al;i::eady 20


22                      MS>~: BQ-y:cj;f:   Nbj.   for" effic~ency' s pqke.

2.3                     MR, PARKER _:       Npthing, your Honor,.

2ft                     THE COURT:         The transcript should be marked, the
25
0
           ~ntire. proc~~ding ,_ "cop.~iq~gt:;i9:1, " and           :r   y.rill c:1.sk th~ part.fes

                                  SOUTHERN DI S'I'R:TCT REPORTERS, P ...G.
                                                  (2·1 2) 805-0'3 00'     .
       Case 1:19-cv-05434-VM-RWL Document 402 Filed 01/28/20 Page 29 of 29
          uCI,TST:Al                         E:r::~ah -   Cros,s

  1       subsequently

          be   tsome ,redacted version 'orf the tpanscr..i.pt; ,t hat 'CJY\Jtq 'J:)e ;m:a,d e
          publ.i c.

  4

  5

  6

  7

  8

  9




,11

12

13

,1 4

115


16

17

18
f9 ,

20
21
22


24




                               SOUTHERN PISWE+C'J:' ,:R,.E;l?QR,.TER$1 :J?'°C.
                                          (212) 805 .... 0300
